DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 8-15 have been presented for examination.
Claims 4-7 have been canceled.
Claims 8-15 are new.
Claims 1-3 and 8-15 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 03/15/2022 have been fully considered. The interpretation of claims 1-3 under 35 U.S.C. 112(f) is withdrawn in view of the amendments to the claims.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues on pg. 8 that “For brevity, the arguments beginning on page 7 of the Response filed on September 28, 2021 are incorporated herein by reference” and requests allowance of the claims. However, Examiner asserts that Applicant’s arguments were addressed in the Final Rejection mailed 12/15/2021. For convenience, Examiner’s response to arguments is reproduced italicized below.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 for directing to an abstract idea without significantly more have been fully considered but are not persuasive. Applicant argues on pg. 8 paragraph 4, that the “Office Action fails to offer any analysis and any objective evidence sufficient to show that the claim features and steps are directed to a judicial exception (i.e., an abstract idea) without significantly more” and “merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract, and in the last paragraph “the Office Action merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract.” Examiner respectfully disagrees and asserts that the 2019 Revised Patent Subject Matter Eligibility Guidance was followed to offer analysis showing that the claimed invention directs to an abstract idea without significantly more. Each limitation reciting an abstract idea was identified and reasoning for why the limitation recites an abstract idea was provided. All additional elements to the abstract idea were identified and analysis was provided showing that the additional elements fail to integrate the abstract idea into a practical application or provide significantly more.
Applicant further argues on pg. 9 paragraph 1 that “a review of the Office Action reveals the rejection of the claims under 35 U.S.C. 101 appears to be nothing more than a collection of boilerplate language that lacks sufficient analysis to establish a prima facie rejection.” Examiner respectfully disagrees and asserts that specifically pointing out which limitations recite the abstract idea, providing reasoning why the limitation recites the abstract idea, identifying additional elements to the abstract idea and providing reasoning as to why the additional elements are insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea as is not a collection of boilerplate language but rather contains detailed analysis specific to the claimed invention in accordance with 101 analysis guidelines.
Applicant argues on pg. 9 paragraph 6 that “additional elements in the claims integrate the alleged judicial exception into a practical application.” Examiner respectfully disagrees and asserts that the additional elements do not integrate the abstract idea into a practical application as shown in the 101 analysis. Additionally, Applicant has not specifically pointed out which additional elements are believed to integrate the judicial exception into a practical application.
Applicant further asserts on pg. 9 “in this regard, the court may consult the intrinsic evidence and conclude that the claims are directed to improving the functionality of a computer or network” and on pg. 11 paragraph 2 “the specification provides intrinsic evidence as to why the claims are drawn to paten-eligible subject matter.” Examiner respectfully disagrees and asserts that the alleged improvements as described in the specification are improvements to the abstract idea of analyzing behavior of particles by a molecular dynamics method and are not an improvement to the functionality of a computer or to any other technology or technical field. MPEP 2106.05(a) recites “It is important to note, the judicial exception alone cannot provide the improvement.” And implementing the abstract idea using a generic computer does not render an abstract idea eligible (MPEP 2106.05(f).
Applicant further argues on pg. 14 paragraph 1 that the claimed invention is not directed merely to an abstract idea, but is “directed to an improvement in how a mechanism using a nonlinear elastic material is analyzed.” Examiner respectfully disagrees and asserts that the analysis is the abstract idea and any improvement to how a mechanism using a nonlinear elastic material is analyzed is an improvement to the abstract idea and not an improvement to the function of a computer or to any other technology or technical field. As stated in the MPEP, the “judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements” (MPEP 2106.05(a)). In this case, the additional elements do not provide an improvement as shown in the 101 analysis.
Applicant recites on pg. 16 paragraph 2 a portion of the appeal decision of “Ex Parte Cao, Appeal No. 2016-001740” highlighting the quote “Such a method is not directed merely to an abstract idea, e.g., mental steps, but is directed to an improvement in how macromolecules are analyzed.” However Examiner highlights in that paragraph of the appeal decision “Appellants’ claims result in a method that improves analysis of macromolecules, e.g., proteins or DNA, by providing and using an improved substrate for doing so that more effectively transports, orients, and positions the macromolecule for such analysis” (emphasis added). In contrast, the pending claimed invention does not recite any limitations analogous to providing and using an improved substrate for improving analysis. Any alleged improvement of the claimed invention is an improvement of the abstract idea.
Applicant further argues on pg. 17 that “thus, the claims in the instant application provide an unconventional technological solution (simulation techniques that are an improvement in how a mechanism using a nonlinear elastic material is analyzed) to a technological problem, the claims are drawn to patent-eligible subject matter, and the specification provides intrinsic evidence as to why the claims are drawn to patent-eligible subject matter.” Examiner respectfully disagrees and asserts that the instant claims would only provide an improvement to an abstract idea and not a technological solution to a technological problem. Examiner notes that Applicant has recited excerpts from a number of case and appeal decisions, however none of those decisions are precedential. Furthermore, Applicant has not specifically shown how the particulars of those decisions are analogous to the instant claims and analysis of the instant claims under 35 U.S.C. 101.
The rejection of the claims under 35 U.S.C. 101 for directing to an abstract idea without significantly more is maintained.

Applicant’s arguments/amendments, see remarks pg. 16 paragraph 1, with respect to the rejection of the claims under 35 U.S.C. 103, that the references do not teach the claims as presently amended have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made in view of  Qin, Jaeger and Hirose.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-3 are directed to a statutory category as a machine and claims 8-14 are directed to a statutory category as a process, and claim 15 is directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites: “the processing unit is configured to: … analyze, to obtain an analysis result, behavior of the particles by a molecular dynamics method based on the initial condition acquired by the processing unit by processing the interaction potential defined by the value of the parameter that defines: the linear term, the value of the spring constant, and the value of the parameter that defines the nonlinear term.”
The limitation of “analyze, to obtain an analysis result, behavior of the particles by a molecular dynamics method based on the initial condition acquired by the processing unit by processing the interaction potential defined by the value of the parameter that defines: the linear term, the value of the spring constant, and the value of the parameter that defines the nonlinear term”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as encompasses mathematical concepts. That is, other than reciting “a processing unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing unit” language, “analyze” in the context of this claim encompasses the user manually evaluating the behavior of particles in any way based on initial conditions and the interaction potential, as well as mathematical functions, variables and calculations for performing the analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim encompasses mathematical concepts then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “an output unit that is electrically connected to a processing unit, the processing unit comprising a computer. The processing and output units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of processing data to analyze behavior and generic output device for outputting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional element of “acquire, for an interaction potential between particles determined according to a material to be simulated, a value of a spring constant of a spring that couples the particles, and a value of a parameter that defines a linear term of the interaction potential and a value of a parameter defining a nonlinear term of an interaction potential; and acquire an initial condition of a particle disposition” is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform behavior analysis and an input device to obtain data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional element of “acquires a value of a parameter defining a linear term, a value of a spring constant of a spring that couples the particles, and a value of a parameter defining a nonlinear term of an interaction potential between particles determined according to a material to be simulated and an initial condition of a particle disposition” is view as insignificant extra-solution activity as described in Step 2A prong two and does not amount to significantly more than the abstract idea. The claimed limitations taken in combination direct to an abstract idea without significantly more. The claim is not patent eligible.

Claim 2 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or encompass mathematical concepts and recite the judicial exception. The limitation of “wherein the processing unit obtains second stress-strain relationship data representing a relationship between the stress and the strain for each combination of the values of the parameters by the molecular dynamics method while updating the values of the parameters from the initial values”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as encompasses mathematical concepts. That is, other than reciting “a processing unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing unit” language, “obtains” in the context of this claim encompasses the user mentally determining a second stress-strain relationship data, as well as mathematical functions, variables and calculations for making the determination.
Similarly, the limitation of “determines optimum values of the parameters based on a comparison result between the first stress-strain relationship data and the second stress-strain relationship data”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompasses mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses the user manually selecting values based on comparing results as well as mathematical relationships for making the comparison.
The claims recite the additional element  an “input unit that is electrically connected to the processing unit” however this element is viewed as more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)) that is insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea. The additional element of “acquire initial values of the parameters and first stress-strain relationship data obtained from measured values of a stress and a strain of the material to be simulated,” however this element is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)) and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

Claim 3 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 2 with additional limitations that can be practically performed in the mind and/or encompass mathematical concepts and recite the judicial exception. The limitation of “wherein the processing unit is configured to: obtain first Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the first stress-strain relationship data, obtain second Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the second stress-strain relationship data”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as encompasses mathematical concepts. That is, other than reciting “a processing unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing unit” language, “obtain” in the context of this claim encompasses the user mentally determining Young’s modulus-strain relationship data, as well as mathematical functions, variables and calculations for making the determination.
Similarly, the limitation of “determine the optimum values of the parameters based on a comparison result between the first Young's modulus-strain relationship data and the second Young's modulus-strain relationship data”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompasses mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses the user manually selecting values based on comparing results as well as mathematical relationships for making the comparison. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 8-15 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-3 above.
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being obvious over Qin et al. ("Mechanical property of carbon nanotubes with intramolecular junctions: Molecular dynamics simulations." Physics Letters A 372.44 (2008): 6661-6666.), hereinafter Qin, in view of Jaeger et al. (US 20140290531 A1), hereinafter Jaeger and Hirose et al. (JP-2018049583-A), hereinafter Hirose.
Regarding claim 1, Qin teaches a simulation apparatus comprising:
for an interaction potential between particles determined according to a material to be simulated (pg. 6662 col. 1 “The MD program IMD [27,28] is used to simulate the deformation process of IMJs under uniaxial tension. The forces acting on the carbon atoms are calculated using two different methods, depending upon the distance between atoms. The TB-G2 potential [26] is utilized to describe the covalent bonds within an IMJ over a short range, whereas the Lennard–Jones (LJ) potential is employed for a longer range beyond the cut-off of the TB-G2 potential” pg. 6663 “pg. 6663 col. 1 “We simulate a segment of IMJ of single-walled or multi-walled CNTs (MWNTs) under uniaxial tension. The diameters d1 and d2 as well as the wall number of the CNT are varied in order to examine the dependence of its mechanical properties on geometric parameters. An example of the simulation sample of a single-walled IMJ is shown in Fig. 1(c).”),
a value of a parameter that defines a linear term of the interaction potential and a value of a parameter that defines a nonlinear term of an interaction potential between particles (pg. 6662 col. 2 “respectively, ri j is the distance between the atoms i and j,” And “The following Lennard–Jones (LJ) potential suggested by Mao et al. [31] is employed in our analysis [Equation 6] where cn,k are cubic spline coefficients. The parameters in Eq. (6) are given as r3 = 3.2 Å, εi j = 4.2038 ×10−3 eV, σi j = 3.783 Å, and r4 = 10.0 Å.” Examiner notes that the cn,k coefficients correspond to a linear term and a nonlinear term.);
a spring (pg. 6663 col. 2 “By using the series model of springs and noticing that the lengths l1 and l2 are much greater than l3, the Young’s modulus of an IMJ can be estimated by [Eq. 7]”); and 
acquire an initial condition of a particle disposition (pg. 6663 col. 1 “We simulate a segment of IMJ of single-walled or multi-walled CNTs (MWNTs) under uniaxial tension. The diameters d1 and d2 as well as the wall number of the CNT are varied in order to examine the dependence of its mechanical properties on geometric parameters. An example of the simulation sample of a single-walled IMJ is shown in Fig. 1(c). The calculated atomic sample is initially relaxed to optimize its potential energy, using the microconvergence method [27,28]. The carbon atoms at the left end of the system are fixed in the axial direction, while a gradually increasing displacement with a low rate of 16.7 m/s along the axial direction is applied to the atoms at the right end.”); and
analyze, to obtain an analysis result, behavior of the particles by a molecular dynamics method (pg. 6661 col. 1 “we perform a series of MD simulations to investigate the mechanical properties of single- to multi-walled IMJs with defects and under uniaxial tension. The revised second-generation Tersoff–Brenner (TB-G2) potential [26] is adopted in the simulations.”) based on the initial condition (pg. 6662 col. 2 “The following Lennard–Jones (LJ) potential suggested by Mao et al. [31] is employed in our analysis” pg. 6663 col. 1 “Using a Nose–Hoover extended ensemble [32], simulations are performed at a constant temperature of 300 K. The force–displacement curve is recorded during the entire tension process, and thereby the elastic modulus, rupture strength and strain can be determined.”), by processing the interaction potential defined by the value of the parameter that defines: the linear term, the spring, and the value of the parameter that defines the nonlinear term (pg. 6662 col. 2 “The following Lennard–Jones (LJ) potential suggested by Mao et al. [31] is employed in our analysis” pg. 6663 col. 1 “Using a Nose–Hoover extended ensemble [32], simulations are performed at a constant temperature of 300 K. The force–displacement curve is recorded during the entire tension process, and thereby the elastic modulus, rupture strength and strain can be determined.” And pg. 6663 col. 2 “By using the series model of springs and noticing that the lengths l1 and l2 are much greater than l3, the Young’s modulus of an IMJ can be estimated by [Eq. 7]”).
Qin does not appear to explicitly disclose an output unit that is electrically connected to a processing unit, the processing unit comprising a computer; wherein the processing unit is configured to:  acquire a value of a parameter determined according to a material to be simulated; and output the analysis result to the output unit.
However, Jaeger teaches an output unit that is electrically connected to a processing unit, the processing unit comprising a computer ([0076] “Embodiments of the present methods can be performed using a computer system. FIG. 6 illustrates a computer system 600 adapted according to certain embodiments of a server and/or a user interface device. Central processing unit (CPU) 602 is coupled to the system bus 604. CPU may be a general-purpose CPU or microprocessor.”); the processing unit configured to acquire a value of a parameter (Jaeger [0078] “Computer system 600 may also include an input/output (I/O) adapter 610, a communications adapter 614, a user interface adapter 616, and a display adapter 622. I/O adapter 610 and/or user interface adapter 616 may, in certain embodiments, enable a user to interact with computer system 600 in order to input information for fitness metric 200 and/or parameters 20 and/or stop condition 21”) determined according to a material to be simulated ([0013] “Still other embodiments of methods of designing an aggregate comprising a plurality of particles where the aggregate is optimized for specified properties, the method comprising: specifying a fitness metric, at least one parameter, and at least one stop condition; generating a set of initial guesses, where each guess comprises a particle comprising at least three voxels, and where each voxel has a bearing and is in contact with at least one other voxel; simulating, for each guess, an aggregate comprising a plurality of the particles; calculating, for each guess, the fitness value using the fitness metric; selecting from the set of initial guesses, a subset comprising at least one top-performing particle; generating a set of particles comprising the subset; simulating, for each particle in the set, an aggregate comprising a plurality of the particles; calculating, for each particle in the set, the fitness value using the fitness metric; selecting from the set a subset comprising at least one top-performing particle; and iterating the generating, simulating, measuring, and selecting steps until the stop condition is satisfied.”); and a processing unit configured to analyze (Jaeger [0076] “Embodiments of the present methods can be performed using a computer system. FIG. 6 illustrates a computer system 600 adapted according to certain embodiments of a server and/or a user interface device… CPU 602 may execute various logical instructions consistent with embodiments of the present methods.”); output the analysis result to the output unit ([0079] “Display adapter 622 may be driven by CPU 602 to control the display on display device 624”).
Qin and Jaeger are analogous art because they are from the same field of endeavor of molecular dynamics simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Qin with the computer components and value acquiring disclosed by Jaeger.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize for specified properties (Jaeger [0013]).

Qin in combination with Jaeger does not appear to teach a value of a spring constant of a spring that couples the particles.
However Hirose teaches a value of a spring constant of a spring that couples the particles (pg. 3 “It is known that the Young's modulus E of a particle system in which adjacent particles are connected by a spring is proportional to the spring constant k. It is also known that the speed of sound c is proportional to the square root of Young's modulus E. That is, the speed of sound c is proportional to the square root of the spring constant k. The spring constant k of the particle system is given by the value of the second derivative at the extreme value of the cage potential acting on each particle.”).
Qin, Jaeger and Hirose are analogous art because they are from the same field of endeavor of molecular dynamics simulation
It would be obvious to one of ordinary skill in the art to modify the behavior of particle analysis including spring models of Qin in combination with Jaeger with the spring constant between particles of Hirose.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of calculation necessary to simulate molecular dynamics for a particle system (Hirose pg. 1 paragraph 4).

Regarding claim 8, claim 8 recites analogous limitations to claim 1, therefore claim 8 is rejected based on the same rationale as claim 1.

Regarding claim 15, the references teach the method of claim 8. Qin does not appear to explicitly disclose a non-transitory computer readable medium storing a program that causes the processing unit to execute the simulation method according to claim 8.
However, Jaeger teaches a non-transitory computer readable medium storing a program that causes the processing unit to execute a process ([0081] “In addition, some embodiments of the present devices comprise computer readable media having machine readable instructions that, when executed by a computer or computer system, will cause the performance of embodiments of the methods disclosed herein. Such embodiments may also be characterized as computer readable media having (or encoded with) machine readable instructions for performing certain step(s) (e.g., any one or more of the steps of one or more of the present methods). The computer readable media may be any suitable form of memory or data storage device, including but not limited to hard drive media, optical media, EPROM, EEPROM, tape media, cartridge media, flash memory, ROM, memory stick, and/or the like.”), 

Claims 2-3, and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Qin in view of Jaeger and Hirose and in further view of Pedone et al. ("Molecular dynamics studies of stress− strain behavior of silica glass under a tensile load." Chemistry of Materials 20.13 (2008): 4356-4366.), hereinafter Pedone.
Regarding claim 2, Qin in combination with Jaeger teaches the simulation apparatus according to claim 1. Qin does not appear to teach an input unit that is electrically connected do the processing unit, wherein the input unit is configured to acquire initial values of the parameters, and wherein the processing unit is configured to: obtain second stress-strain relationship data representing a relationship between the stress and the strain for each combination of the values of the parameters by the molecular dynamics method while updating the values of the parameters from the initial values, and determines optimum values of the parameters based on a comparison result between the first stress-strain relationship data and the second stress-strain relationship data.
However Jaeger further teaches an input unit that is electrically connected do the processing unit (Jaeger [0078] “Computer system 600 may also include an input/output (I/O) adapter 610, a communications adapter 614, a user interface adapter 616, and a display adapter 622. I/O adapter 610 and/or user interface adapter 616 may, in certain embodiments, enable a user to interact with computer system 600 in order to input information for fitness metric 200 and/or parameters 20 and/or stop condition 21”), wherein the input unit is configured to: acquire initial values of the parameters (Jaeger [0013] “generating a set of initial guesses, where each guess comprises a particle comprising at least three voxels, and where each voxel has a bearing and is in contact with at least one other voxel; simulating, for each guess, an aggregate comprising a plurality of the particles; calculating, for each guess, the fitness value using the fitness metric; selecting from the set of initial guesses”), and wherein the processing unit is configured to obtain second stress-strain relationship data representing a relationship between the stress and the strain for each combination of the values of the parameters by the molecular dynamics method while updating the values of the parameters from the initial values, and determines optimum values of the parameters based on a comparison result between the first stress-strain relationship data and the second stress-strain relationship data ([0047] “In some embodiments, the total of all parameters 20 to be optimized for a given application comprise or are entered into the fitness metric 200, in such embodiments, all the desired properties of aggregate 1000 can be described by fitness metric 200” And [0052] “Fitness metric 200 may range from simple to complex in various embodiments, as it comprises more parameters 20. In one embodiment, fitness metric 200 may comprise two parameters 20: for example, the particle comprises six voxels and has a ring shape. In another embodiment, fitness metric 200 may be the maximum stiffness of an aggregate in a fixed-wall container having a specified shape. In another embodiments, fitness metric 200 may comprise two conflicting parameters 20: for example, maximizing both yield stress and porosity of aggregate 1000. In still other embodiments, fitness metric 200 may comprise a mathematical function: for example, a specific stress-strain curve where stress .sigma. is a function of strain .epsilon.” And [0053] “For example, to maximize the Young’s Modulus =(E), fitness metric 200 is represented as: FM=(-1)*E” And [0054] “To tune to a specific Young’s Modulus, fitness metric 200 is represented as follows:  FM=(E.sub.target-E).sup.2” And [0055] “To optimize to a specific stress strain curve, fitness metric 200 can be represented as the least squares error of the obtained stress strain curve:  FM=.intg.(.sigma.(.epsilon.)-[.sigma.(.epsilon.)].sub.target) .sup.2d.epsilon.” And [0056] “Here .sigma. is the stress and .epsilon. the strain, and the integral is covers the range of strain increments d.epsilon. over which the fitness is to be optimized.” And [0057] “To make more general optimizations, functions of parameters 20 may be specified.” And [0061] “molecular dynamics methods such as PFC3D (Itasca International, Inc., Minneapolis, Minn.) may be used to simulate the stress strain curves of the aggregate 1000.” And [0062] “The fitness value 202 of the simulated aggregate is then calculated using fitness metric 200; that is, each measured parameter value 22 is inserted for the respective parameters 20 in the equation defining the fitness metric 200. If fitness value 202 satisfies stop condition 21, the optimization process stops iterating. If fitness value 202 does not satisfy stop condition 21, particle 100 is then mutated”).
Qin in combination with Jaeger and Hirose does not appear to explicitly disclose first stress-strain relationship data obtained from measured values of a stress and a strain of the material to be simulated.
However, Pedone teaches first stress-strain relationship data obtained from measured values of a stress and a strain of the material to be simulated (Pedone pg. 4359 col. 1 “The results of structural studies, together with the vibrational density of states (VDOS) and the elastic properties of vitreous silica, obtained by making use of the potential model employed in this work, already were reported in previous papers” And “Figure 1a shows the stress-strain diagrams for amorphouscristobalite for the CS (ν ) 0) and UCS samples (ν * 0) with ε˙ ) 1 × 109 s-1 (SR2), in which the strain was applied along the [001] direction. The diagrams show similar features exhibiting a hardening of the stress-strain ratio with increasing strain. Differences were encountered in the intrinsic strength and strain at failure in the two cases. The system appears to be softer in UCS. The intrinsic strength is σ* ) 27.4 GPa, and the material fails at a strain of 0.367. On the other hand, in CS, the material breaks at a strain of 0.335 with σ* ) 34.4 GPa. In both cases, the fracture mechanism is brittle, as expected, and” Also see pg. 4361 col. 1 “Figure 6 shows the (nonlinear) behavior of silica glass as a function of strain for the two simulations. The plots were obtained by fitting the initial region of the stress-strain diagrams reported in Figure 4a up to a strain of 12% with a third-order polynomial.” And col. 2 “Figure 6 also reports the curves obtained by Gupta and Kirkjian47 by fitting experimental data with a third-order polynomial.” And “detailed analysis of MD trajectories revealed that there is no breaking of Si-O-Si bridges until the maximum in the stress-strain diagram, and as shown in Figure 4b, the stretching of the Si-O bond and, as a consequence, bending of Si-O-Si angles are responsible for the shape of the diagram.”).
Qin, Jaeger, Hirose and Pedone are analogous art because they are from the same field of endeavor of molecular dynamics simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular dynamics simulation disclosed by Qin in combination with Jaeger and Hirose with the first stress-strain relationship disclosed by Pedone.
 One of ordinary skill in the art would have been motivated to make this modification in order to clarify the behavior of stress-strain diagrams (Pedone pg. 4357 col. 2) and evaluate how simulation results compare to experimental data (Pedone pg. 4361 col. 2).

Regarding claim 3, the references teach the simulation apparatus according to claim 2. Qin does not appear to explicitly teach determine the optimum values of the parameters based on a comparison result between the first relationship data and the second relationship data.
However Jaeger further teaches determine the optimum values of the parameters based on a comparison result between the first relationship data and the second relationship data ([0047] “In some embodiments, the total of all parameters 20 to be optimized for a given application comprise or are entered into the fitness metric 200, in such embodiments, all the desired properties of aggregate 1000 can be described by fitness metric 200” And [0052] “Fitness metric 200 may range from simple to complex in various embodiments, as it comprises more parameters 20. In one embodiment, fitness metric 200 may comprise two parameters 20: for example, the particle comprises six voxels and has a ring shape. In another embodiment, fitness metric 200 may be the maximum stiffness of an aggregate in a fixed-wall container having a specified shape. In another embodiments, fitness metric 200 may comprise two conflicting parameters 20: for example, maximizing both yield stress and porosity of aggregate 1000. In still other embodiments, fitness metric 200 may comprise a mathematical function: for example, a specific stress-strain curve where stress .sigma. is a function of strain .epsilon.” And [0053] “For example, to maximize the Young’s Modulus =(E), fitness metric 200 is represented as: FM=(-1)*E” And [0054] “To tune to a specific Young’s Modulus, fitness metric 200 is represented as follows:  FM=(E.sub.target-E).sup.2” And [0055] “To optimize to a specific stress strain curve, fitness metric 200 can be represented as the least squares error of the obtained stress strain curve:  FM=.intg.(.sigma.(.epsilon.)-[.sigma.(.epsilon.)].sub.target) .sup.2d.epsilon.” And [0056] “Here .sigma. is the stress and .epsilon. the strain, and the integral is covers the range of strain increments d.epsilon. over which the fitness is to be optimized.” And [0057] “To make more general optimizations, functions of parameters 20 may be specified.” And [0061] “molecular dynamics methods such as PFC3D (Itasca International, Inc., Minneapolis, Minn.) may be used to simulate the stress strain curves of the aggregate 1000.” And [0062] “The fitness value 202 of the simulated aggregate is then calculated using fitness metric 200; that is, each measured parameter value 22 is inserted for the respective parameters 20 in the equation defining the fitness metric 200. If fitness value 202 satisfies stop condition 21, the optimization process stops iterating. If fitness value 202 does not satisfy stop condition 21, particle 100 is then mutated”).
Qin in combination with Jaeger and Hirose does not appear to explicitly teach obtains first Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the first stress-strain relationship data, obtains second Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the second stress-strain relationship data.
	However, Pedone further teaches obtains first Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the first stress-strain relationship data, obtains second Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the second stress-strain relationship data (Pedone pg. 4361 col. 1 “Figure 6 shows the (nonlinear) behavior of silica glass as
a function of strain for the two simulations. The plots were obtained by fitting the initial region of the stress-strain diagrams reported in Figure 4a up to a strain of 12% with a third-order polynomial.” And col. 2 “Each plot shows that the Young’s modulus increases with strain up to a maximum and then decreases at higher strains. Generally good agreement was found with the experimental data for both CS and UCS.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular dynamics simulation by replacing the stress-strain relationship in the comparison disclosed by Qin in combination with Jaeger and Hirose with the Young's modulus-strain relationship data disclosed by Pedone.
One of ordinary skill in the art would have been motivated to make this modification in order to clarify the behavior of stress-strain diagrams (Pedone pg. 4357 col. 2) and evaluate how simulation results compare to experimental data (Pedone pg. 4361 col. 2).

Regarding claim 9, Qin in combination with Jaeger and Hirose teaches the simulation method of claim 8. Qin does not explicitly teach an input unit that is electrically connected do the processing unit and acquiring initial values of the parameters.
However, Jaeger further teaches an input unit that is electrically connected do the processing unit (Jaeger [0078] “Computer system 600 may also include an input/output (I/O) adapter 610, a communications adapter 614, a user interface adapter 616, and a display adapter 622. I/O adapter 610 and/or user interface adapter 616 may, in certain embodiments, enable a user to interact with computer system 600 in order to input information for fitness metric 200 and/or parameters 20 and/or stop condition 21”), acquiring initial values of the parameters (Jaeger [0013] “generating a set of initial guesses, where each guess comprises a particle comprising at least three voxels, and where each voxel has a bearing and is in contact with at least one other voxel; simulating, for each guess, an aggregate comprising a plurality of the particles; calculating, for each guess, the fitness value using the fitness metric; selecting from the set of initial guesses”).
Qin in combination with Jaeger and Hirose does not appear to explicitly disclose first stress-strain relationship data obtained from measured values of a stress and a strain of the material to be simulated.
However, Pedone teaches first stress-strain relationship data obtained from measured values of a stress and a strain of the material to be simulated (Pedone pg. 4359 col. 1 “The results of structural studies, together with the vibrational density of states (VDOS) and the elastic properties of vitreous silica, obtained by making use of the potential model employed in this work, already were reported in previous papers” And “Figure 1a shows the stress-strain diagrams for amorphouscristobalite for the CS (ν ) 0) and UCS samples (ν * 0) with ε˙ ) 1 × 109 s-1 (SR2), in which the strain was applied along the [001] direction. The diagrams show similar features exhibiting a hardening of the stress-strain ratio with increasing strain. Differences were encountered in the intrinsic strength and strain at failure in the two cases. The system appears to be softer in UCS. The intrinsic strength is σ* ) 27.4 GPa, and the material fails at a strain of 0.367. On the other hand, in CS, the material breaks at a strain of 0.335 with σ* ) 34.4 GPa. In both cases, the fracture mechanism is brittle, as expected, and” Also see pg. 4361 col. 1 “Figure 6 shows the (nonlinear) behavior of silica glass as a function of strain for the two simulations. The plots were obtained by fitting the initial region of the stress-strain diagrams reported in Figure 4a up to a strain of 12% with a third-order polynomial.” And col. 2 “Figure 6 also reports the curves obtained by Gupta and Kirkjian47 by fitting experimental data with a third-order polynomial.” And “detailed analysis of MD trajectories revealed that there is no breaking of Si-O-Si bridges until the maximum in the stress-strain diagram, and as shown in Figure 4b, the stretching of the Si-O bond and, as a consequence, bending of Si-O-Si angles are responsible for the shape of the diagram.”).
Qin, Jaeger, Hirose and Pedone are analogous art because they are from the same field of endeavor of molecular dynamics simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular dynamics simulation disclosed by Qin in combination with Jaeger and Hirose with the first stress-strain relationship disclosed by Pedone.
 One of ordinary skill in the art would have been motivated to make this modification in order to clarify the behavior of stress-strain diagrams (Pedone pg. 4357 col. 2) and evaluate how simulation results compare to experimental data (Pedone pg. 4361 col. 2).

Regarding claim 10, the references teach the simulation method according to claim 9. Qin does not appear to explicitly teach obtaining second stress-strain relationship data representing a relationship between the stress and the strain for each combination of the values of the parameters by the molecular dynamics method while updating the values of the parameters from the initial values.
However, Jaeger further teaches obtaining second stress-strain relationship data representing a relationship between the stress and the strain for each combination of the values of the parameters by the molecular dynamics method while updating the values of the parameters from the initial values ([0047] “In some embodiments, the total of all parameters 20 to be optimized for a given application comprise or are entered into the fitness metric 200, in such embodiments, all the desired properties of aggregate 1000 can be described by fitness metric 200” And [0052] “Fitness metric 200 may range from simple to complex in various embodiments, as it comprises more parameters 20. In one embodiment, fitness metric 200 may comprise two parameters 20: for example, the particle comprises six voxels and has a ring shape. In another embodiment, fitness metric 200 may be the maximum stiffness of an aggregate in a fixed-wall container having a specified shape. In another embodiments, fitness metric 200 may comprise two conflicting parameters 20: for example, maximizing both yield stress and porosity of aggregate 1000. In still other embodiments, fitness metric 200 may comprise a mathematical function: for example, a specific stress-strain curve where stress .sigma. is a function of strain .epsilon.” And [0053] “For example, to maximize the Young’s Modulus =(E), fitness metric 200 is represented as: FM=(-1)*E” And [0054] “To tune to a specific Young’s Modulus, fitness metric 200 is represented as follows:  FM=(E.sub.target-E).sup.2” And [0055] “To optimize to a specific stress strain curve, fitness metric 200 can be represented as the least squares error of the obtained stress strain curve:  FM=.intg.(.sigma.(.epsilon.)-[.sigma.(.epsilon.)].sub.target) .sup.2d.epsilon.” And [0056] “Here .sigma. is the stress and .epsilon. the strain, and the integral is covers the range of strain increments d.epsilon. over which the fitness is to be optimized.” And [0057] “To make more general optimizations, functions of parameters 20 may be specified.” And [0061] “molecular dynamics methods such as PFC3D (Itasca International, Inc., Minneapolis, Minn.) may be used to simulate the stress strain curves of the aggregate 1000.” And [0062] “The fitness value 202 of the simulated aggregate is then calculated using fitness metric 200; that is, each measured parameter value 22 is inserted for the respective parameters 20 in the equation defining the fitness metric 200. If fitness value 202 satisfies stop condition 21, the optimization process stops iterating. If fitness value 202 does not satisfy stop condition 21, particle 100 is then mutated”).

Regarding claim 11, the references teach the simulation method according to claim 10. Qin does not appear to explicitly teach determining optimum values of the parameters based on a comparison result between the first stress-strain relationship data and the second stress-strain relationship data.
However, Jaeger further teaches determining optimum values of the parameters based on a comparison result between the first stress-strain relationship data and the second stress-strain relationship data ([0047] “In some embodiments, the total of all parameters 20 to be optimized for a given application comprise or are entered into the fitness metric 200, in such embodiments, all the desired properties of aggregate 1000 can be described by fitness metric 200” And [0052] “Fitness metric 200 may range from simple to complex in various embodiments, as it comprises more parameters 20. In one embodiment, fitness metric 200 may comprise two parameters 20: for example, the particle comprises six voxels and has a ring shape. In another embodiment, fitness metric 200 may be the maximum stiffness of an aggregate in a fixed-wall container having a specified shape. In another embodiments, fitness metric 200 may comprise two conflicting parameters 20: for example, maximizing both yield stress and porosity of aggregate 1000. In still other embodiments, fitness metric 200 may comprise a mathematical function: for example, a specific stress-strain curve where stress .sigma. is a function of strain .epsilon.” And [0053] “For example, to maximize the Young’s Modulus =(E), fitness metric 200 is represented as: FM=(-1)*E” And [0054] “To tune to a specific Young’s Modulus, fitness metric 200 is represented as follows:  FM=(E.sub.target-E).sup.2” And [0055] “To optimize to a specific stress strain curve, fitness metric 200 can be represented as the least squares error of the obtained stress strain curve:  FM=.intg.(.sigma.(.epsilon.)-[.sigma.(.epsilon.)].sub.target) .sup.2d.epsilon.” And [0056] “Here .sigma. is the stress and .epsilon. the strain, and the integral is covers the range of strain increments d.epsilon. over which the fitness is to be optimized.” And [0057] “To make more general optimizations, functions of parameters 20 may be specified.” And [0061] “molecular dynamics methods such as PFC3D (Itasca International, Inc., Minneapolis, Minn.) may be used to simulate the stress strain curves of the aggregate 1000.” And [0062] “The fitness value 202 of the simulated aggregate is then calculated using fitness metric 200; that is, each measured parameter value 22 is inserted for the respective parameters 20 in the equation defining the fitness metric 200. If fitness value 202 satisfies stop condition 21, the optimization process stops iterating. If fitness value 202 does not satisfy stop condition 21, particle 100 is then mutated”).

Regarding claim 12, the references teach the simulation apparatus according to claim 11. Qin in combination with Jaeger and Hirose does not appear to explicitly teach obtaining first Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the first stress-strain relationship data.
	However, Pedone further teaches obtains first Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the first stress-strain relationship data, (Pedone pg. 4361 col. 1 “Figure 6 shows the (nonlinear) behavior of silica glass as a function of strain for the two simulations. The plots were obtained by fitting the initial region of the stress-strain diagrams reported in Figure 4a up to a strain of 12% with a third-order polynomial.” And col. 2 “Each plot shows that the Young’s modulus increases with strain up to a maximum and then decreases at higher strains. Generally good agreement was found with the experimental data for both CS and UCS.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular dynamics simulation by replacing the stress-strain relationship in the comparison disclosed by Qin in combination with Jaeger and Hirose with the Young's modulus-strain relationship data disclosed by Pedone.
One of ordinary skill in the art would have been motivated to make this modification in order to clarify the behavior of stress-strain diagrams (Pedone pg. 4357 col. 2) and evaluate how simulation results compare to experimental data (Pedone pg. 4361 col. 2).

Regarding claim 13, the references teach the simulation apparatus according to claim 12. Qin in combination with Jaeger and Hirose does not appear to explicitly teach obtaining second Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the second stress-strain relationship data.
	However, Pedone further teaches obtaining second Young's modulus-strain relationship data representing a relationship between a Young's modulus and the strain from the second stress-strain relationship data (Pedone pg. 4361 col. 1 “Figure 6 shows the (nonlinear) behavior of silica glass as a function of strain for the two simulations. The plots were obtained by fitting the initial region of the stress-strain diagrams reported in Figure 4a up to a strain of 12% with a third-order polynomial.” And col. 2 “Each plot shows that the Young’s modulus increases with strain up to a maximum and then decreases at higher strains. Generally good agreement was found with the experimental data for both CS and UCS.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular dynamics simulation by replacing the stress-strain relationship in the comparison disclosed by Qin in combination with Jaeger and Hirose with the Young's modulus-strain relationship data disclosed by Pedone.
One of ordinary skill in the art would have been motivated to make this modification in order to clarify the behavior of stress-strain diagrams (Pedone pg. 4357 col. 2) and evaluate how simulation results compare to experimental data (Pedone pg. 4361 col. 2).

Regarding claim 14, the references teach the simulation apparatus according to claim 13. Qin does not appear to explicitly teach determine the optimum values of the parameters based on a comparison result between the first relationship data and the second relationship data.
However Jaeger further teaches determine the optimum values of the parameters based on a comparison result between the first relationship data and the second relationship data ([0047] “In some embodiments, the total of all parameters 20 to be optimized for a given application comprise or are entered into the fitness metric 200, in such embodiments, all the desired properties of aggregate 1000 can be described by fitness metric 200” And [0052] “Fitness metric 200 may range from simple to complex in various embodiments, as it comprises more parameters 20. In one embodiment, fitness metric 200 may comprise two parameters 20: for example, the particle comprises six voxels and has a ring shape. In another embodiment, fitness metric 200 may be the maximum stiffness of an aggregate in a fixed-wall container having a specified shape. In another embodiments, fitness metric 200 may comprise two conflicting parameters 20: for example, maximizing both yield stress and porosity of aggregate 1000. In still other embodiments, fitness metric 200 may comprise a mathematical function: for example, a specific stress-strain curve where stress .sigma. is a function of strain .epsilon.” And [0053] “For example, to maximize the Young’s Modulus =(E), fitness metric 200 is represented as: FM=(-1)*E” And [0054] “To tune to a specific Young’s Modulus, fitness metric 200 is represented as follows:  FM=(E.sub.target-E).sup.2” And [0055] “To optimize to a specific stress strain curve, fitness metric 200 can be represented as the least squares error of the obtained stress strain curve:  FM=.intg.(.sigma.(.epsilon.)-[.sigma.(.epsilon.)].sub.target) .sup.2d.epsilon.” And [0056] “Here .sigma. is the stress and .epsilon. the strain, and the integral is covers the range of strain increments d.epsilon. over which the fitness is to be optimized.” And [0057] “To make more general optimizations, functions of parameters 20 may be specified.” And [0061] “molecular dynamics methods such as PFC3D (Itasca International, Inc., Minneapolis, Minn.) may be used to simulate the stress strain curves of the aggregate 1000.” And [0062] “The fitness value 202 of the simulated aggregate is then calculated using fitness metric 200; that is, each measured parameter value 22 is inserted for the respective parameters 20 in the equation defining the fitness metric 200. If fitness value 202 satisfies stop condition 21, the optimization process stops iterating. If fitness value 202 does not satisfy stop condition 21, particle 100 is then mutated”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20140358505 A1 teaches determining an interaction potential between particles based on spring [0008]; US 2010211366 A1 teaches a relationship between spring constant and Young’s modulus [0124].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Friday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E. JENSEN/Examiner, Art Unit 2147